Case 7:18-cv-10204-PMH Document 92 Filed 06/21/19 Page 1of1

NE WILSONELSER

John B, Martin
914.872.7724 (direct)
John.Martin@wilsonelser.com

June 21, 2019

VIA ECF

Hon. Vincent L. Briccetti

United States District Court
Southern District of New York

300 Quarropas Street

White Plains, New York 10601-1450

Re: — Indig, et al v. Village of Pomona, et al
Civil Action No: 7:18-cv-10204-VB

Dear Judge Briccetti:

We represent the defendants in this matter. We write to request a one-week extension of time,
on consent, for defendants to file and serve their reply memorandum of law in further support of
their motion to dismiss the first amended complaint.

Currently, the reply is due on June 26, 2019. We respectfully request that the Court extend the
deadline by one week to July 3, 2019. Plaintiffs’ counsel consents to this request, which is the
first request for an extension of the deadline for the reply. In addition, this extension will not
affect any other deadlines or court dates. Therefore, we respectfully request that the Court grant
defendants permission to file their reply in further support of the motion to dismiss on or before
July 3, 2019. Thank you.

Respectfully,

Wilson Elser Moskowitz Edelman & Dicker LLP

f My heh

John B. Martin

CC: VIA ECF ONLY
Bradley J. Nash, Esq.
SCHLAM STONE & DOLAN, LLP
Attorneys for Plaintiffs
26 Broadway
New York, New York 10004
(212) 344-5400

1133 Westchester Avenue e White Plains, NY 10604 ¢ p 914.323.7000 * £ 914.323.7001
150 East 42nd Street * New York, NY 10017 * p 212.490.3000 * f 212.490.3038
Albany © Allania «© Austin * Baltimore « Beaumont » Bosion + Chicago * Dallas * Denver + Edwardsville » Garden City ¢ Harlford * Houston: * Keniucky * Las Vegas

London « Los Angeles + Miami *« Michigan * Milwaukee * New Jersey * New Orleans * New York * Orlando + Philadelphia * San Diego * San Francisco « Slamford
Virginia = Washington, OC * West Palrn Beach * White Plains

 

wilsonelser.com
7761444v.1
